Citation Nr: 1548523	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970 and from December 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection tinnitus. 


FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's tinnitus was not manifested during service or within one year of service and is not etiologically related to service.


CONCLUSION OF LAW


The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a February 2011 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a pertinent VA audiology examination in May 2011.  The Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes. The examination report reflects that the examiner performed an audiometric examination of the Veteran, and the medical opinion is based upon review of the Veteran's claims file and is supported by a sufficient rationale. Furthermore, the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Facts and Analysis

The Veteran asserts that he was exposed to acoustic trauma during his service as a truck driver and cook and this acoustic trauma caused his tinnitus.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including tinnitus may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)); see also 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's entrance examination in January 1969 and separation examination in December 1974 reflect no complaints of ear, nose, or throat troubles.  There are no reports of tinnitus in the Veteran's service treatment records.  

Moreover, there are no records indicating the Veteran reported symptoms of tinnitus and no records indicating a diagnosis of tinnitus within one year of separation; thus the Veteran cannot be service-connected for tinnitus on a presumptive basis for a chronic disease.

In connection with this case, the Veteran received a VA audiology examination in May 2011, at which time the Veteran reported having tinnitus bilaterally.  The Veteran asserted onset occurred during active service, "in Vietnam."  VA treatment notes indicate the Veteran was seen by ENT in May 2003 at which time there is a notation that the Veteran reported tinnitus in the right ear.  This 2003 ENT treatment note is the first medical record suggesting the Veteran experienced tinnitus, and it indicates only one ear was affected.  This is a direct contradiction of his claim, during the May 2011 examination, that tinnitus began bilaterally during active service.  The examination report further documents additional inconsistent statements of the Veteran: that he initially claimed bilateral hearing loss had its onset in 1995 but later stated it began in 1974 while in the military.  In addition, an October 2003 VA treatment note describes the Veteran as a poor historian who provides inconsistent reports. 

The examiner, based on the in person interview and review of the Veteran's claims file, determined that it was not likely the Veteran's tinnitus was caused by or a result of military service.

The Board finds that the Veteran's claim for service connection for tinnitus claim is not supported by the evidence of record.  The Board acknowledges that the Veteran currently reports experiencing tinnitus, and that, given his military occupational specialty he was likely exposed to noise in service.  However, the Board finds that the VA examiner's report, which declined to relate tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.

The Board acknowledges that the Veteran is competent to report a history of tinnitus, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, the absence of any complaints of tinnitus in the post-service treatment records prior to 2003 and the absence of tinnitus complaints in service is persuasive evidence that the Veteran did not experience such symptoms during or since service, and outweighs his present recollection to the contrary.  Also weighing against the Veteran is the fact he failed to mention tinnitus in any of his earlier disability claims submitted to VA, including those submitted in February 2001, May 2003, and December 2003, and as already mentioned, the medical records reflecting the Veteran to be a poor historian.  Taken together, the Board determines that the Veteran's report of tinnitus onset in service is not credible, and thus should be afforded no probative weight. 

By contrast, the Board finds that the VA medical opinion regarding tinnitus is highly probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale, which included reference to the Veteran's post-service noise exposure.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

The examiner's medical opinion is also consistent with the evidence of record, which reflects that the Veteran first reported tinnitus in 2003, nearly 30 years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

In summary, the Board determines that the Veteran's assertion that his tinnitus had its onset in service is not credible.  As the only medical opinion of record failed to link the Veteran's current tinnitus to service, the evidence weighs against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As a result, the Veteran's tinnitus claim must be denied.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


